     Case 3:18-cv-01063-AJB-AGS Document 92 Filed 02/14/19 PageID.2178 Page 1 of 3



      Anton Ewing
1     3077 B Clairemont Drive #372
      San Diego, CA 92117
2     (619) 719-9640
      anton@antonewing.com
3

4     Plaintiff In Pro Per
5

6

7                THE UNITED STATES FEDERAL DISTRICT COURT
8                       SOUTHERN DISTRICT OF CALIFORNIA
9

10
      Anton Ewing, an individual,                )   Civil Case No. 18-CV-1063 AJB-AGS
                                                 )
11                 Plaintiff,                    )   Honorable Anthony J. Battaglia
                                                 )
12           vs.                                 )   Magistrate Judge Andrew G. Schopler
      8 Figure Dream Lifestyle, LLC, a           )
13                                               )   PLAINTIFF’S NOTICE OF
      Wyoming limited liability company;         )   PARTIAL SETTLEMENT
14    Richard Waldman, an individual;            )
      R. Scott International Corp., Florida      )
15
      corporation;                               )
                                                 )
16    et al.                                     )
                   Defendants.                   )   Judge: Hon. Anthony J. Battaglia
17                                               )   Courtroom: 4A
                                                 )
18                                               )
                                                 )
19                                               )
                                                 )
20                                               )
                                                 )
21                                               )
                                                 )
22                                               )
23    May it please the Court:
24

25          Plaintiff Anton Ewing (herein “Plaintiff” or “Ewing”), proceeding pro se,


                             PLAINTIFF’S NOTICE OF PARTIAL SETTLEMENT - 1

                                                                                           18cv1063
     Case 3:18-cv-01063-AJB-AGS Document 92 Filed 02/14/19 PageID.2179 Page 2 of 3



      hereby notifies this Honorable Court that a full and complete settlement with only
1
      the following defendants has been reached: First Union Lending, LLC, Timur
2
      Shamsutdinov, RFR Capital, LLC and Robert Signore1.
3

4
                 First Union Lending, LLC and Shamsutdinov will be notifying the Court

5     that it will not be proceeding with its motion to dismiss, which is now moot.
6
      Likewise, RFR Capital, LLC and Signore will separately notify the Court that their
7
      motion to dismiss is mooted and taken off calendar.
8

9                The above parties will file a Rule 41 joint motion to dismiss with prejudice

10    with a request for the Court to retain jurisdiction to rule on the vex motion, which
11
      is at Plaintiff’s express request and so stipulated to by First Union and
12
      Shamsutdinov.
13

14
                                                           Dated: February 14, 2019
15

16
                                                                                  /s/ Anton Ewing
                                                                                    Anton Ewing
17

18

19

20

21

22

23

24

25
      1
          Fast Advance, Gibson, Premium Merchant, Golshan have not settled. First Premium Funding has not appeared.

                                   PLAINTIFF’S NOTICE OF PARTIAL SETTLEMENT - 2

                                                                                                                      18cv1063
     Case 3:18-cv-01063-AJB-AGS Document 92 Filed 02/14/19 PageID.2180 Page 3 of 3




1     Civil Case No. 18cv1063-AJB-AGS
2
                                    PROOF OF SERVICE
3

4     I, Anton Ewing, being a United States Citizen and over the age of 18 and a party
      to this case, hereby declare that I have served the following documents:
5     PLAINTIFF’S NOTICE OF PARTIAL SETTLEMENT
6     I am readily familiar with the firm’s practice of collection and processing
      correspondence for mailing.
7

8
      On: February 14, 2019
9

10
      In the following manner:
11
          ______By placing a true and correct copy of the same in the US mail, first
12
      class postage prepaid, on February 14, 2019 to:

13
      __x___ By scanning and emailing the same to cmariam@grsm.com and
14           kaminskid@cmtlaw.com through the CM/ECF computer system.
             No other defendants have appeared yet.
15
         ___ By placing a true and correct copy of the same in the USA service pick up
16    box at the federal district court

17        All CM/ECF participants have been served through the ECF electronic email
      system.
18
      I declare under penalty of perjury that the above is true and correct. My business
19    address is 3077 Clairemont Drive #372, San Diego, CA 92117.

20
                                                          ___/s/ Anton Ewing_______
21    Dated: _February 14, 2019______                           Anton Ewing

22

23

24

25



                          PLAINTIFF’S NOTICE OF PARTIAL SETTLEMENT - 3

                                                                                           18cv1063
